Exhibit 10(b)

PARKER-HANNIFIN CORPORATION

NON-EMPLOYEE DIRECTORS’

RESTRICTED STOCK AWARD TERMS AND CONDITIONS (RS-001NED)

The Human Resources and Compensation Committee (“Committee”) of the Board of
Directors of Parker-Hannifin Corporation (“Company”) has awarded you a number of
restricted shares (“Shares”) pursuant to the Parker-Hannifin Corporation
Non-Employee Directors’ Restricted Stock Award Agreement (RS-001NED) (“Award
Agreement”) available on the website of the Company’s third party Plan
administrator (currently UBS Financial Services Inc.). The Shares have been
awarded as of the grant date specified in the Award Agreement (“Grant Date”),
and the Shares are subject to the terms, conditions and restrictions set forth
in the Parker-Hannifin Corporation Amended and Restated 2004 Non-Employee
Director Stock Incentive Plan (“Plan”) and these Non-Employee Directors’
Restricted Stock Award Terms and Conditions (RS-001NED) (“Terms and
Conditions”). References to the Committee in these Terms and Conditions will be
deemed to be references to those persons to which authority has been delegated
by the Committee in accordance with the terms of the Plan.

1. Issuance of Shares. Except as otherwise specified herein, the issuance of the
Shares is subject to the terms and conditions of the Plan. During the vesting
period, the Shares will be issued in an uncertificated book entry format at the
transfer agent.

2. Vesting of Shares.

(a) Except as otherwise provided in these Terms and Conditions, the restrictions
on the Shares will lapse on the Vesting Date described in the Award Agreement,
provided that you have remained in continuous service as a Director of the
Company through the Vesting Date.

(b) Notwithstanding the foregoing, in the event you cease to be Director of the
Company for any reason prior to the Vesting Date, including, without limitation,
your retirement, death, disability, voluntary or involuntary removal from the
Board of Directors or a "change in control" of the Company (as defined in the
Plan), a pro rata portion of your Shares will vest immediately, based upon the
ratio of the number of months you actually served as a Director to the total
number of months in the vesting period, and all remaining Shares will be
forfeited.

3. Transferability. Prior to the Vesting Date, the Shares cannot be sold or
otherwise transferred or assigned.

4. Transfer of Shares After the Vesting Date. Upon vesting, the Shares will be
electronically transferred to your stock benefit plan account with the Company’s
Stock Incentive Plan Administrator.

5. Dividends. The Shares will earn non-refundable dividends prior to the Vesting
Date, payable directly to you.

6. Tax and Withholding. Upon the earlier of vesting or your eligibility for
retirement, the value of the Shares will become taxable income to you. In the
event the Company is liable to remit tax



--------------------------------------------------------------------------------

withholding payments on your behalf, you will be obligated to immediately pay
the Company for all such amounts payable by the Company at that time.

7. Detrimental Activity, Claw-back Policy.

(a) If you engage in any Detrimental Activity (as defined in the Plan), the
Committee may at any time revoke this award by either canceling the Shares
(whether unvested or vested) or, if vested Shares have been disposed of, by
requiring repayment to the Company in cash of the fair market value (as defined
in the Plan) of the liquidated shares as of the date the Committee revokes the
award. The Company may set off any repayment in cancelled Shares or in cash
against any amounts that may be owed to you by the Company, whether as director
fees, deferred compensation, or in the form of any other benefit for any other
reason. Detrimental Activity, as defined in the Plan, means activity that is
determined in individual cases, by the Committee or its express delegate, to be
detrimental to the interests of the Company or a subsidiary, including, without
limitation, (i) rendering services to an organization, or engaging in a
business, that is, in the judgment of the Committee or its express delegate, in
competition with the Company; (ii) disclosing to anyone outside of the Company,
or using for any purpose other than the Company’s business, confidential
information or material related to the Company, whether acquired by you during
or after your service as a Director of the Company; (iii) fraud, embezzlement,
theft-in-office or other illegal activity; or (iv) violation of the Company’s
Code of Ethics.

(b) By accepting this award, you acknowledge that the Shares may be subject to
reduction, cancellation, forfeiture or recoupment, to such extent as may be
provided under the Company's Claw-back Policy, as established by the Committee
or the Board, as it now exists or as it may be amended from time to time.

8. Beneficiary Designation. To the extent permitted by the Committee, in its
sole discretion, you have the right to designate one or more beneficiaries to
receive all or part of your vested Shares in the event of your death. Any
beneficiary designation permitted by the Committee shall be effective when it is
submitted in writing to the Committee during your lifetime on a form prescribed
by the Committee. The submission of a new beneficiary designation cancels all
prior beneficiary designations. Any finalized divorce or marriage subsequent to
the date of a beneficiary designation revokes such designation, unless in the
case of divorce your previous spouse was not designated as beneficiary and
unless in the case of marriage your new spouse was previously designated as
beneficiary. If you are married, your spouse must consent to any designation of
a beneficiary other than your spouse, and the spouse’s consent shall be
witnessed by a notary public in order for such designation to be valid. If you
fail to designate a beneficiary as may be permitted by the Committee, or if such
beneficiary designation is revoked by marriage, divorce, or otherwise without
execution of a new designation, or if every person designated as beneficiary
predeceases you or dies prior to the payment of your vested Shares, then the
Company shall direct the payment of your vested Shares to your estate .

9. Adjustments. Pursuant to Section 6 of the Plan, the Committee may adjust the
number and kind of Shares subject to this award.

10. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws and listing requirements
with respect to the Shares.

11. Amendments. The Committee may amend these Terms and Conditions as provided
in the Plan. Any amendment to the Plan shall be deemed to be an amendment to
these Terms and Conditions to the extent that the amendment is applicable
hereto. Notwithstanding the foregoing, no amendment of the



--------------------------------------------------------------------------------

Plan or these Terms and Conditions shall adversely affect your rights under
these Terms and Conditions without your consent unless the Committee determines
that such amendment is necessary or advisable to conform the Plan or these Terms
and Conditions to any present or future law, regulation or rule applicable to
the Plan.

12. Severability. In the event that one or more of the provisions of these Terms
and Conditions is invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions will continue to be
valid and fully enforceable.

13. Relation to Plan. These Terms and Conditions and all rights under your Award
Agreement and these Terms and Conditions are at all times subject to all other
terms, conditions and provisions of the Plan (and any rules or procedures
adopted under the Plan by the Committee). All capitalized terms not defined in
these Terms and Conditions will have the meaning ascribed to such terms in the
Plan. In the event of a conflict between the terms of the Plan and these Terms
and Conditions, your Award Agreement or the Prospectus, the terms of the Plan
will control. These Terms and Conditions, the Plan and the Award Agreement
contain the entire agreement and understanding of the parties with respect to
the subject matter contained in these Terms and Conditions, and supersede all
prior written or oral communications, representations and negotiations in
respect thereto.

14. Successors and Assigns. Without limiting Section 3, the provisions of these
Terms and Conditions shall inure to the benefit of, and be binding upon, your
successors, administrators, heirs, legal representatives and assigns, and the
successors and assigns of the Company.

15. Governing Law. The interpretation, performance, and enforcement of these
Terms and Conditions shall be governed by the laws of the State of Ohio, without
regard to its conflict of law rules. Any dispute, disagreement or question which
arises under or as a result of, or in any way relates to, the interpretation,
construction or application of the terms of the Plan, the Award Agreement or
these Terms and Conditions will be determined and resolved by the Committee.
Such determination and resolution by the Committee will be final, binding and
conclusive for all purposes.

16. Consent to Transfer Personal Data. By accepting this award, you voluntarily
acknowledge and consent to the collection, use, processing and transfer of
personal data as described in this Section 16. You are not obliged to consent to
such collection, use, processing and transfer of personal data. However, failure
to provide the consent may affect your ability to participate in the Plan. The
Company holds certain personal information about you, that may include your
name, home address and telephone number, fax number, email address, marital
status, sex, beneficiary information, emergency contacts, passport / visa
information, age, date of birth, social security number or other employee
identification number, nationality, C.V. (or resume), personal bank account
number, tax related information, option or benefit statements, any shares of
stock or directorships in the Company, details of all options or any other
entitlements to shares of Common Stock awarded, canceled, purchased, vested,
unvested or outstanding in your favor, for the purpose of managing and
administering the Plan (“Data”). The Company will transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. These recipients may be located throughout the world,
including the United States. You authorize them to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
your behalf to a broker or other third party with whom you may elect to deposit
any shares of stock acquired pursuant to the Plan.



--------------------------------------------------------------------------------

You may, at any time, review Data, require any necessary amendments to it or
withdraw the consents herein in writing by contacting the Company; however,
withdrawing your consent may affect your ability to participate in the Plan.

17. Electronic Delivery. You hereby consent and agree to electronic delivery of
any documents that the Company may elect to deliver (including, but not limited
to, prospectuses, prospectus supplements, grant or award notifications and
agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other award made or
offered under the Plan. You also understand that you will have the right at any
time to request that the Company deliver written copies of any and all materials
referred to above at no charge. You hereby consent to any and all procedures the
Company has established or may establish for an electronic signature system for
delivery and acceptance of any such documents that the Company may elect to
deliver, and you agree that your electronic signature is the same as, and has
the same force and effect as, your manual signature. You consent and agree that
any such procedures and delivery may be effected by a third party engaged by the
Company to provide administrative services related to the Plan.

18. Prospectus Notification. Copies of the Prospectus and the most recent Annual
Report and Proxy Statement issued by the Company are available for your review
on the UBS One Source Web site. You have the right to receive a printed copy of
the Prospectus upon request by either calling the third party Plan Administrator
at 877-742-7471 or by sending your written request to Parker's Benefits
Department.